Order, Family Court, New York County (Helen C. Sturm, J.), entered on or about August 14, 2007, which, insofar as appealed from, denied petitioner mother’s motion to relocate to Australia with the subject child, and granted petitioner’s application for custody of the subject child on condition that she remain in New York, unanimously affirmed, without costs. Order, same court and Justice, entered on or about October 12, 2007, which, upon petitioner’s relocation to Australia, insofar as appealed from, awarded custody of the subject child to respondent father, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about January 8, 2007, unanimously dismissed, without costs, as superseded by the subsequent appeals.
*591No basis exists to disturb Family Court’s findings, or the weight assigned thereto (see Yolanda R. v Eugene I.G., 38 AD3d 288, 289 [2007]), that petitioner’s financial circumstances and immigration status are not so exigent as to require her immediate relocation to Australia (see Salichs v James, 268 AD2d 168, 172-173 [2000]), that such relocation would irreparably harm respondent’s necessary and positive relationship with the child (see id. at 170-172), that respondent is a viable custodial resource notwithstanding petitioner’s attempts “to thwart the paternal relationship” (cf. id. at 173), and that petitioner’s relocation to Australia reflects an “ambivalence and lack of insight into the child’s needs and interests” sufficiently pronounced to warrant a change in custody (see Matter of Tropea v Tropea, 87 NY2d 727, 739-740 [1996]). Concur—Andrias, J.E, Nardelli, Williams, Catterson and Moskowitz, JJ.